Appeal from an order granting an application for leave to file a notice of claim for personal injuries after the expiration of the 90-day period provided for in section 50-e of the General Municipal Law. The claimant was injured on August 21, 1957 and was taken to a hospital where he remained for about five days. After his release from the hospital the claimant appeared to be mentally confused and absented himself from his home for short periods of time. On January 1, 1958 he became a voluntary patient in a State hospital for mental patients and was a patient in that hospital at the time this application was made on or about May 1, 1958. Order unanimously affirmed, without costs. No opinion. Present— Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.